      Case 4:20-cv-00143-BRW Document 14 Filed 06/04/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CHRISTIAN L’DAMIAN KNIGHT                                                  PLAINTIFF
#103118

v.                          No: 4:20-cv-00143 LPR-PSH

SALINE COUNTY SHERIFF’S
DEPARTMENT, et al.                                                      DEFENDANTS

                                      JUDGMENT

     Consistent with the order entered today, this case is DISMISSED.

     IT IS SO ORDERED this 4th day of June, 2020.



                                         Billy Roy Wilson
                                         UNITED STATES DISTRICT JUDGE
